DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Prioritized Examination (Track One)
	The ‘Request for Prioritized Examination (Track One)’, filed 04 June 2021, has been GRANTED (see ‘Decision Granting Request for Prioritized Examination (Track I)’, mailed 24 August 2021).

Response to Office Action
	The ‘Response to Office Action’, filed 25 January 2022, has been ENTERED and the presented allegations/arguments have been fully considered.

Status of Claims
	Claims 1-20 are canceled.
	Claims 24, 30, 33, 34, and 37 are amended.
	Claims 47-50 are added.


Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 25 January 2022, has been fully considered.

Terminal Disclaimer
The ‘Terminal Disclaimer’, filed 25 January 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,060,098 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Objection to Claims, Minor Informalities’ found in the ‘Non-Final Office Action’, mailed 05 January 2022, the ‘Response to Office Action’ (p19), filed 25 January 2022, indicates claim 24 is amended to add a period and claim 33 is amended to replace “Crispr” with “CRISPR”. In view of the amendment to the claims these objections are withdrawn.
As reiterated from the ‘Non-Final Office Action’, mailed 05 January 2022, the originally filed disclosure provides the following regarding SEQ ID NO: 782:
“An alignment of known active piggyBac-like transposases may be used to identify amino acid changes likely to result in enhanced activity. Transposases are often deleterious to their hosts, so tend to accumulate mutations that inactivate them. However, the mutations that accumulate in different transposases are different, as each occurs by random chance. A consensus sequence can be obtained from an alignment of sequences, and this can be used to improve activity (Ivics et al, 1997. Cell 91: 501-510. "Molecular reconstruction of Sleeping Beauty, a Tc1-like transposon from fish, and its transposition in human cells."). We aligned known active piggyBac-like transposases using the CLUSTAL algorithm, and enumerated the amino acids found at each position. This diversity is shown in Table 1 relative to an Oryzias transposase (relative to SEQ ID NO: 782), the amino acids shown in column C are found in known active piggyBac-like transposases at the equivalent position in an alignment, and are thus likely to be acceptable changes in an Oryzias transposase. Column D shows amino acid changes found in known active piggyBac-like 

“We selected 60 amino acid substitutions to make in Oryzias transposase SEQ ID NO: 782 from column D in Table 1. The substitutions were E22D, D82K, A124C, Q131D, L138V, F149R, L156T, D160E, Y164F, I167L, A171T, G172A, R175K, K177N, G178R, L200R, T202R, I206L, 1210L, N214D, W237F, V251L, V253I, V258L, M2701, I281F, A284L, M319L, G322P, L323V, H326R, F333W, Y337I, L361I, V386I, M400L, T4025, H404D, S408E, L4091, D422F, K435Q, Y440M, F455Y, V458L, D459N, S461A, A465S, V467I, L468I, W469Y, A512R, A514R, V515I, S524P, R548K, D549K, D550R, S551R and N562K. Genes encoding Oryzias transposase variants comprising combinations of these substitutions were synthesized and tested for transposase activity as described in Section 6.1.6.” ([00112].)

“We engineered more than 70 non-natural Oryzias transposase variants with excision or transposition activity in addition to the naturally occurring sequence SEQ ID NO: 782. Exemplary sequences of active non-natural Oryzias transposase variants are provided as SEQ ID NOs: 816-877. Oryzias transposase variants with enhanced excision activity relative to transposition activity are provided as SEQ ID NOs: 805-815.” ([00113].)

Therefore, from the originally filed disclosure it is reasonably deduced that SEQ ID NO: 782 is naturally occurring in Oryzias. However, independent claim 21 further recites the limitation “operably linked to a heterologous promoter” and, thus, such further limitation provides for a structural difference with the naturally occurring form. Additionally, there may be a difference in the expression of SEQ ID NO: 782 with the recited operably linked heterologous promoter. These differences are considered to rise to the level of a marked difference. Because the claimed polynucleotide has markedly different characteristics, it is not a “product of nature” exception. With respect to SEQ ID NO: 7 and SEQ ID NO: 8, the originally filed disclosure provides the following for these sequences:
CCCTCRTATTATGTT (SEQ ID NO: 7)
AACATAATAYGAGGG (SEQ ID NO: 8)
Oryzias, wherein the overlap is:
CCCTCRTATTATGAA (SEQ ID NO: 7)
GGGAGYATAATACAA (SEQ ID NO: 8)
In response to the ‘Double Patenting, U.S. Patent No. 11,060,098’ found in the ‘Non-Final Office Action’, mailed 05 January 2022, the ‘Response to Office Action’ (p19), filed 25 January 2022, indicates a ‘Terminal Disclaimer’ disclaiming additional term over U.S. Patent No. 11,060,098 is submitted. In view of the acceptance of the ‘Terminal Disclaimer’, filed 25 January 2022, the ‘Double Patenting’ over U.S. Patent No. 11,060,098 is withdrawn.
In response to the ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’ and ‘Claim Rejections - 35 U.S.C. § 112(b), Lack of Antecedent Basis’ found in the ‘Non-Final Office Action’, mailed 05 January 2022, the ‘Response to Office Action’ (p19), filed 25 January 2022, submits the claims are amended to overcome these rejections. First, claims 24, 30, and 34 are amended to remove optional features and some of which are now separately claimed in new dependent claims 47-50. Second, claim 33 is amended to delete the term “derived”. Lastly, claim 37 is amended to further define the order of transposon components defining SEQ ID NO: 7 as a left ITR and SEQ ID NO: 8 as a right ITR. In view of the amendments to the claims these rejections are withdrawn.
With respect to claims 21-33, 36, 47-49, a search of the prior art identified A0A3Q2ZEU4 KRYMA having 87.4% query match and 85.7% best local similarity as the PTO-892’, mailed 05 January 2022). Accordingly, A0A3Q2ZEU4 KRYMA is inapplicable as prior art because it is not “at least 90% identical to SEQ ID NO: 782”. 
With respect to claims 37-46 (method of integrating a transposon into a eukaryotic cell), a search of the prior art identified U.S. Patent Application Publication No. 2012/0027847 (‘Information Disclosure Statement’, filed 07 December 2021; “KUSK”) and U.S. Patent Application Publication No. 2008/0263730 (‘Information Disclosure Statement’, filed 07 December 2021; “ANDERSON”). KUSK discloses cell lines expressing recombinant proteins along with a transposon system for the generation of said cell lines. (Abstract.) Similarly, to the present invention, KUSK indicates the transposon system is from Oryzias latipes. (Abstract; ¶ [0003]-[0006], [0008], [0022], [0031], [0060], [0063].) KUSK provides for the inclusion of a heterologous promoters, enhancers, insulators, introns, and selectable markers. (¶ [0005], [0048], [0052], [0071], [0234], [0246], [0280], [0281], [0283], [0293].) KUSK provides for various eukaryotic cells (e.g., animals, mammalian, rodent, human, etc.) comprising the disclosed polynucleotide sequences. (¶ [0201], [0205]-[0206], [0255].) However, KUSK fails to specifically provide for the “transposon” to comprise “SEQ ID NO: 7 and SEQ ID NO: 8 flanking a heterologous polynucleotide” along with the introduction of “a transposase, the sequence of which is at least 90% identical with SEQ ID NO: 782” and, thus, KUSK is inapplicable as a prior art reference. ANDERSON discloses various nucleic acid sequences. (Abstract.) ANDERSON discloses SEQ ID NO: 55960 which has Sequence Alignment of SEQ ID NO: 7 with SEQ ID NO: 55960 of U.S. Patent Application Publication No. 2008/0263730’. Sequence Search Conducted on 18 September 2020, 1 page; ‘Information Disclosure Statement’, filed 07 December 2021) along with a 100% match to instant SEQ ID NO: 8 (‘Sequence Alignment of SEQ ID NO: 8 with SEQ ID NO: 55960 of U.S. Patent Application Publication No. 2008/0263730’. Sequence Search Conducted on 18 September 2020, 1 page; ‘Information Disclosure Statement’, filed 07 December 2021) as part of a polynucleotide sequence that comprises a heterologous polynucleotide. (Abstract; ¶ [0003], [0023], [0048], [0056]-[0093].) Further, ANDERSON provides for the inclusion of a heterologous promoters, enhancers, selectable markers, and introns. (¶ [0031]-[0035], [0132], [0201]-[0207].) However, ANDERSON fails to disclose “ introducing into the cell a transposase, the sequence of which is at least 90% identical with SEQ ID NO: 782”. 
With respect to claims 34, 35, and 50, instant SEQ ID NO: 781 a search identified CP020674s3 (Sequence Alignment of SEQ ID NO 781 with CP020674s3. Sequence Search Conducted on 28 September 2021, 6 pages; attached ‘PTO-892’; “CP020674s3”). However, there is no teaching or suggestion in CP020674s3 that specifically delineates the nucleic positions 1330322 to 1328583 as corresponding to a transposase and/or is a polynucleotide sequence that encodes a polypeptide that is at least 90% identical to instant SEQ ID NO: 782. Further, there is not teaching or suggestion in CP020674s3 for the polynucleotide to encode a polypeptide that is at least 90% identical to a SEQ ID NO: 782 and comprises 10 synonymous codon 
In view of the ‘Terminal Disclaimer’ and the amendments to the claims along with the presented allegations/arguments in the ‘Response to Office Action’, filed 25 January 2022, the ‘Non-Final Office Action’, mailed 05 January 2022, have been overcome. No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 21-50 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is 571-270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636